DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-20 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) determine an amount of waste on the roll of web product based on at least one of the width of the roll of web product and an order width of the selected order or the length of the roll of web product and an order length of the selected order, wherein the amount of waste corresponds to an amount of unused space on the roll of web product; provide an indication of the amount of waste; and generate the control plan associated with the roll of web product, wherein the control plan includes at least the selected order. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2018/0345619 to Lang et al. which a corrugated sheet processing apparatus (120) comprising: sheet processing equipment comprising at least feed and guide rollers for selecting, moving and supporting sheets or webs to a corrugator (136) for forming a corrugated sheet from which corrugated products (146) can be cut, at least one layer of the corrugated sheet, and thus products, being formed from a printed sheet or web; and a control system for controlling the sheet processing equipment (136) or a cutter (148); the sheet processing apparatus (136) further comprising a visual inspection unit (162) arranged for reading printed information markers provided on at least one printed sheet or web as the printed sheet or web, and thus the printed information markers to be read, pass through the corrugated sheet processing apparatus (136), or corrugator, past the visual inspection unit (162); and wherein the control system further has a data look-up table comprising either a) for the products, at least information associated with the form or type of at least one of the sheets or webs to be used in the corrugated sheet for those products (146), and associated with that information specific identifier information readable from the printed information markers by the visual inspection unit (162), whereby the apparatus (120) can identify what products will be produced downstream of the visual inspection unit, and the required settings for the sheet processing equipment or corrugator for those products, from a read printed information marker so that the sheet processing equipment or corrugator can be appropriately controlled by the control system in response to the read printed information marker, or b) at least information associated with the products (146) to be cut from the corrugated sheet, including cutter settings for the at least one cutting apparatus for those products, and associated with those settings specific identifier information readable from the printed information markers by the visual inspection unit, whereby the apparatus (120) can identify required cutter settings for the cutting apparatus (148) for the read printed information markers so that the cutting apparatus can be appropriately controlled by the control system in response to a read printed information marker to provide a change in the cutter requirements. However, Lang et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 
 The other closest prior art is US Publication No. 2009/0243204 to Breunig et al. which teaches a printing device, which is usable to produce printed products, is supplied with a material web of a predetermined length. The length of the required web is defined by the printed product to be produced. The material web is assembled from several partial webs, having defined lengths. The supply of these partial webs to the printing device is provided automatically with the use of a material management system. A control unit of this system determines the length for the partial webs that have been chosen for a certain production request. These partial webs are sent to the printing device in a certain sequence so that the last one of these partial webs to be used has the least web length of the several partial webs. The minimum length of the last partial web is determined by an end of the partial web finishing the production. This sequence is determined, at the earliest, after the cycle time has ended. The cycle time is a time frame in which a material web, or a partial material web is prepared for its respective use in the printing device. However, Breunig et al.  fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675